COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Browserweb Media Agency, Mark Burke v. Maxus Energy
                         Corporation

Appellate case number:   01-14-01028-CV

Trial court case number: 2014-63727

Trial court:             11th District Court of Harris County

     Appellee Maxus Energy Corporation’s Motion to Dismiss filed April 14, 2015 is
DENIED.
       Appellant filed a response to the Motion to Dismiss on April 15, 2015 in which he
requests an additional 30 days to file his brief. The motion is GRANTED, with no further
extensions. Appellant’s brief is due May 8, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: April 16, 2015